DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 15 and 28 are currently amended and claims 24-25 and 27 are cancelled leaving claims 15-21, 23, 26, and 28 pending in the current application and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028703 A1 of Xu in view of US 2014/0159266 A1 of Bamberg with evidentiary reference to Merriam-Webster’s online dictionary definition of resonance curve <https://www.merriam-webster.com/dictionary/resonance%20curve#:~:text=%3A%20a%20curve%20whose%20abscissas%20are,of%20the%20near%2Dresonant%20vibrations> hereinafter Merriam. 
As to claims 15-17, Xu discloses that workpieces can develop defects during fabrication and to limit waste, additive manufacturing workpieces are inspected in-situ during production, in real time (Xu, paragraph [0009]). Xu discloses using an active sensor disposed to “ping” workpiece and sense resonant frequency from resulting vibration (Xu, paragraph [0015]; see also Fig 1); as Xu discloses pinging the workpiece and thereby causing vibration, the meets the claim limitation of mechanically exciting the component during additive production as well as measuring a mechanical response signal of the component. 
Xu discloses where the component is a gas turbine engine workpiece (Xu, paragraph [0001]). Xu discloses determining a first resonant frequency of an unflawed reference workpiece at a first partial stage of completion; fabricating a production workpiece to the first partial stage of completion via additive manufacture; sensing a second resonant frequency of the production reference frequencies corresponding to each stage of completion of the workpiece can also be determined by using a computer model to determine the resonant frequencies of a simulated reference workpiece (Xu, paragraph [0017]). Xu discloses prematurely terminating fabrication of the production in response to substantial deviation of the second resonant frequency from the first resonant frequency (Xu, claim 2; Fig 2).
Xu meets the limitation of using the resonance curve of the component as the characteristic frequency spectrum of the component as Xu discloses using an active sensor to detect the resonant frequency of the component (Xu, paragraph [0015]; see also Fig 1) and Xu discloses using the reference frequencies corresponding to each stage of completion of the workpiece (Xu, paragraph [0017], emphasis added), Xu is disclosing exciting the material using a resonance curve of the component as the resonance curve is a curve whose abscissas are frequencies lying near to and on both sides of the natural frequency of a vibrating system and whose ordinates are the corresponding amplitudes of the near-resonant vibrations (Merriam, definition of resonance curve). Thus by exciting the component to produce the resonant frequencies, the resonance curve of the component is being used as a basis for the mechanical excitation.
However Xu does not explicitly disclose where a mechanical response signal is compared to the signal of at least one previously additively constructed layer of the component.
Bamberg relates to generative production of a component (Bamberg, paragraph [0001]) and non-destructive process control during generative construction (Bamberg, paragraph [0003]). Bamberg teaches generative production of a component by applying material layers having constant thickness (Bamberg, paragraph [0006]). Bamberg teaches that after the layer is taking into consideration a preceding eddy-current scan of solidified regions of lower-lying material layers (Bamberg, paragraph [0006], emphasis added). Bamberg teaches that analyses of the 3D eddy-current scan data relative to material characterizations between adjacent material layers and within the individual material layers are preferably carried out for determining texture and for ascertaining internal stresses of the component (Bamberg, paragraph [0044], emphasis added). Bamberg teaches that this allows the component to be characterized completely through its entire volume, material layer by material layer and upon completion of the component this gives a complete high-resolution, 3-dimensional “x-ray exam” and material characterization of the entire component (Bamberg, paragraph [0007]).
As both Xu and Bamberg relate to additive manufacturing and detecting defects during the layer-by-layer production during additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the layer-by-layer scanning and comparison to lower-lying material layers as taught by Bamberg to the method of additive manufacturing disclosed by Xu thereby allowing the component to be characterized completely through its entire volume, material layer by material layer and upon completion of the component this gives a complete high-resolution, 3-dimensional “x-ray exam” and material characterization of the entire component (Bamberg, paragraph [0007]) and allow for ascertaining internal stresses of the component (Bamberg, paragraph [0044]). This would also constitute combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).
As Xu already discloses providing an output indicative of production workpiece condition, based on the analysis (Xu, claim 1; see also Xu Fig 2), as well as prematurely terminating fabrication of the production in response to substantial deviation of the second resonant it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the results or terminate the production of the component based on the data from the previously constructed layer as Xu already discloses displaying as warning or stopping production based upon comparison to a previously made part. 
Xu discloses that the powder material it uses to form its parts can be a superalloy powder (Xu, paragraph [0012]), meeting the limitation of where the component comprises a super alloy.

As to claim 18, Xu discloses terminating fabrication of the production in response to a substantial deviation of the second resonant frequency from the first frequency (Xu, claim 2), when they differ by 10% or more (Xu, claim 3). Thus Xu is disclosing that there is a flaw when the detected resonance curve differs by 10% or more (the predetermined tolerance range) and thereby Xu meets the claim limitations. 

As to claim 19, Xu discloses providing an output indicative of production workpiece condition, based on the analysis (Xu, claim 1; see also Xu Fig 2). Therefore Xu meets the claim limitations by disclosing an output indicative of the production workpiece condition, meeting the claim language of warning as by displaying the results, an operator is warned about potential flaws.

As to claim 20, Xu discloses continuing fabrication if the resonant frequency matches the corresponding reference frequency (Xu, Fig 2). 

As to claim 21, Xu discloses that workpieces are constructed via iterative layer deposition (Xu, paragraph [0005]; as these are workpieces – gas turbine engine parts --  real-time values of the resonant frequency of workpiece, during fabrication (Xu, paragraph [0015], emphasis added). As Xu discloses obtaining real-time values of resonant frequency during fabrication, Xu discloses where the mechanical excitation is carried out during solidification of the individual layers of the component. 

As to claim 23, Xu discloses using DMLS as well as selective laser sintering (SLS) apparatus) or electron beam machining tools (e.g. electron beam melting (EBM) or electron beam wire (EBW) apparatus) (Xu, paragraph [0013]).

As to claim 26, Xu discloses the system is for the fabrication of workpieces such as gas turbine engine blades, vanes, and air seals (Xu, paragraph [0011]). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu and Bamberg as applied to claims 15-21, 23, and 26   above, and further in view of US 2015/0060403 A1 of Carter.
As to claim 28, Xu discloses that the powder material it uses to form its parts can be a superalloy powder (Xu, paragraph [0012]). 
However, Xu does not explicitly disclose where the superalloy comprises a nickel or cobalt based superalloy. 
Carter relates to methods for additively manufacturing components of gas turbine engines (Carter, paragraph [0001]). Carter teaches that cobalt and nickel-based superalloys are most often used to fabricate gas turbine components (Carter, paragraph [0026]). Carter teaches 
As Xu and Carter both relate to additive manufacturing of gas turbine parts it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cobalt and nickel-based superalloys as taught by Carter into the method for making a turbine part additively as disclosed in Xu thereby producing parts which have the high strength required for long periods of service at the high temperatures characteristic of turbine operation (Carter, paragraph [0026]).

Response to Arguments
With respect to applicant’s arguments 112(a) rejections (Applicant’s remarks, pg. 2-3, Rejections Based on 35 U.S.C. § 112 section), it is agreed that applicant’s incorporation of claim 27 into independent claim 15 cures the enablement issue. Therefore the rejection is withdrawn. 
With respect to the 103 rejection, applicant argues that Xu does not teach where the characteristic frequency spectrum is a resonance curve of the component (Applicant’s remarks, pg. 4, first full paragraph). Applicant argues that Xu’s reference frequencies correspond to each stage of completion of the workpiece whereas applicant is claiming the use of the resonance curve of the component (Applicant’s remarks, pg. 4, second full paragraph).
However, claim 15 merely requires that the characteristic frequency spectrum is used as a basis for the mechanical excitation. Thus, claim 15 does not require that the excitation is carried out using the resonance curve of the component, but merely the resonance curve of the component is the basis for the excitation. As Xu is disclosing using a resonant frequency, this is related to the resonance curve of the component and therefore Xu is disclosing exciting the component on the basis of the resonance curve of the component. 


Applicant also argues that applicant’s measurement of the response to the resonance curve is done at one point in time (i.e. at one stage of construction), not over each stage of construction as in Xu (Applicant’s remarks, pg. 4, last paragraph). 
It is not clear how this argument distinguishes the claims from the art. Claim 15 is an open claim as it uses the transitional phrase “comprising” and therefore does not exclude additional unrecited method steps, see MPEP § 2111.03. As such, Xu’s disclosure of multiple instances using the resonant frequency would meet an open claim to a singular comparison.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                          



/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733